Case 4:19-cv-00507-ALM Document 445-1 Filed 05/13/21 Page 1 of 2 PageID #: 27246




          EXHIBIT A
 Case 4:19-cv-00507-ALM Document 445-1 Filed 05/13/21 Page 2 of 2 PageID #: 27247
                                                             Wednesday, May 12, 2021 at 22:34:46 Paciﬁc Daylight Time


Subject: Earl, et al. v. Boeing, et al. - Southwest Fact Deposi:ons
Date: Tuesday, June 16, 2020 at 2:51:29 PM Paciﬁc Daylight Time
From: Andrew Wolinsky
To:      Swartzendruber, Michael, Leito IV, James V., Fagelman, Jason, Young, Geraldine W., Tarpley, Philip
CC:      jeﬀ@dovel.com, Simon Franzini, 'ederieux@capshawlaw.com', Yavar Bathaee, Brian Dunne, Edward
         Grauman

Hi Mike,

We would like to schedule the deposi:ons of certain individual Southwest witnesses, star:ng with those
listed below. Please let us know a :me that works for you to meet and confer about :ming for these
witnesses so we can send out appropriate no:ces. Please also conﬁrm that all documents relevant to the
claims or defenses in this case for these witnesses have been produced.

   1.   Craig Drew
   2.   Alan Kasher
   3.   Jeﬀ Hamle^
   4.   Gary Kelly
   5.   Brandy King
   6.   Bill Lusk
   7.   Kevin Mountcastle
   8.   Michael Van de Ven
   9.   Bob Waltz
  10.   Jon Weaks

Best,
--Andrew

Andrew Chan Wolinsky | Partner | Bathaee :: Dunne :: LLP
445 Park Avenue, 9th Floor, New York, NY 10022
(323) 208-7337 (Direct)
awolinsky@bathaeedunne.com
NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. This message may be an attorney-client communication and/or work product and as such is
privileged and confidential. If the reader of this message is not the intended recipient or agent responsible for delivering it to
the intended recipient, you are hereby notified that you have received this document in error and that any review,
dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error,
please notify us immediately by e-mail, and delete the original message.




                                                                                                                             Page 1 of 1
